Case 1:18-cr-00681-WFK Document 65 Filed 04/10/19 Page 1 of 1 PageID #: 1076
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
MSA/MEB                                                271 Cadman Plaza East
F. #2016R00695                                         Brooklyn, New York 11201



                                                       April 9, 2019

By Email

Michael Schachter, Esq.
Randall W. Jackson, Esq.
Casey Donnelly, Esq.
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099


                Re:      United States v. Jean Boustani et al.
                         Criminal Docket No. 18-681 (WFK)

Dear Counsel:

              Enclosed please find further discovery pursuant to Rule 16 of the Federal Rules of
Criminal Procedure. The government again requests reciprocal discovery from the defendant.

                •
                      DOJ0002277137 – DOJ0002310845.

                                                       Very truly yours,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney
                                                       Eastern District of New York

                                               By:                /s/
                                                       Matthew S. Amatruda
                                                       Mark E. Bini
                                                       Assistant U.S. Attorneys
                                                       (718) 254-7012/8761
